NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT



WADE HAMPTON TURNER, III,                   )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D19-2266
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed September 30, 2020.

Appeal from the Circuit Court for Collier
County; Ramiro Mañalich, Judge.

Howard L. Dimmig, II, Public Defender,
and Kimberly Nolen Hopkins, Special
Assistant Public Defender, Bartow, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Helene S. Parnes,
Senior Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.

              Affirmed.

NORTHCUTT, BLACK, and SLEET, JJ., Concur.